DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the compensation component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-15 are rejected for inheriting the indefiniteness of parent claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyomasu et al (USP 4,839,735).
	Regarding claim 1, Kyomasu’s Fig. 5 shows a sensor arrangement to sense an external signal, comprising:
a sensor (PD1) to provide a sensor current (IL) in dependence from the external signal (light),
a charge generator (the combination of elements FT1 and FT4) to generate a compensation current (I1) to compensate the sensor current,
an output node (the node common to FT1, FT2, and PD1) of the charge generator to provide the compensation current (I1), wherein the sensor (PD1) is coupled to the output node of the charge generator to provide the sensor current of the sensor (PD1) at the output node of the charge generator ,
a reference voltage line to provide a reference voltage (Vref),
a control circuit (not shown, but implied) to control the generation of the compensation current (Ic),
wherein the charge generator comprises a first transistor (FT4) having a parasitic capacitor (C1) and a first conductive path, the first transistor being connected to the reference voltage line (clearly shown),

wherein the charge generator comprises a second transistor (FT1) having a second conductive path being coupled in series to the first transistor and coupled to the output node of the charge generator,
wherein the control circuit is configured to control (with signals S1 and S2) the conductivity of the respective first and second conductive path of the first and the second transistor of the charge generator so that the sensor current is compensated by the compensation current (I1).
	As to claims 2 and 3, Kyomasu’s Fig. 6 shows the recited limitations, where one of the two transistors (FT1 and FT4) is ON while the other is OFF, and vice versa.
	As to claim 6, Kyomasu’s Fig. 6 shows The sensor arrangement of claim 1, comprising: 
a controllable (in that any power supply can be turned ON/OFF) reference voltage generator (not shown but implied) to generate the reference voltage (Vref) on the reference voltage line.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849